[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                               FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                ________________________  ELEVENTH CIRCUIT
                                                                         OCT. 12, 2011
                                       No. 10-11562                       JOHN LEY
                                                                           CLERK
                                 ________________________

                          D.C. Docket No. 8:06-cv-01330-EAK-MAP



DERRICK TYRONE SMITH,

lllllllllllllllllllll                                          Petitioner - Appellant,

                                            versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

lllllllllllllllllllll                                          Respondents - Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                      (October 12, 2011)

Before DUBINA, Chief Judge, CARNES and HULL, Circuit Judges.

PER CURIAM:

         Since this appeal from the denial of federal habeas relief was re-submitted
to us following a remand to the district court, the Florida Supreme Court has

issued a decision in a Florida Rule of Criminal Procedure 3.851 proceeding

involving the same petitioner. Smith v. State, No. SC09-2063, 2011 WL 4599594

(Fla. Oct. 6, 2011). That decision directs the Florida trial court to conduct an

evidentiary hearing on two claims and to consider certain Brady v. Maryland, 373
U.S. 83, 83 S. Ct. 1194 (1963), violations in its cumulative prejudice analysis.

Smith, 2011 WL 4599594, at *1.

      In light of that Florida Supreme Court decision, we vacate the district

court’s order and remand this case with instructions for the district court to hold

this federal habeas proceeding in abeyance pending the completion of the state

collateral proceedings that the Florida Supreme Court has ordered and the

completion of any appeal from those proceedings. The district court may, if it

wishes, order the parties to regularly report to it the progress of the state collateral

proceedings and any decisions issued in those proceedings.




                                           2